Buchanan, J.
(Merrick, C. J., absent.) The defendant appeals from a judgment rendered against him for a license as coffee-house keeper in the city of'New Orleans for the year 1855. The defence set up is, that the ordinance under which this claim is made is unconstitutional and illegal. Unconstitutional because the Art. 123 of the State Constitution requires taxation to be “equal and uniform illegal, because the Act of 1836 (page 12T, Bullard & Curry,) requires the Council to fix uniform prices for all licenses,- and because the Act of 1847, (page 140, section 1,) requires taxation to be “equal and uniform.”
Upon the question of constitutionality, it is only necessary to repeat what was said in the case of the State v. Rebassa, 9 An., 305: that the license tax in question operates uniformly upon all persons of the same class, to wit: all keepers of coffee-houses. It is therefore constitutional.
The third paragraph of the 20th section of the Act of 8th March, 1830, (Bullard & Curry, 127,) required the City Council to fix an “uniform rate” of all licenses to pedlars, hawkers, grog-shop keepers, taverns, and others, which now or hereafter may be provided by law. Supposing this law to be still in force, and to be applicable to the present case, it does not seem to be violated by the City Ordinance of 21st December, 1854.
The Act of 1847, (page 140,) which is an Act to provide for the payment of the debts of the Municipalities of New Orleans, commences by the enunciation of the rule that taxation within each Municipality shall be equal and uniform. It is not seen what application this rule has to the present case.
The judgment of the District Court is affirmed, with costs.